FILED
                            NOT FOR PUBLICATION                             DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30079

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00352-RSM

  v.
                                                 MEMORANDUM *
JOHN MOHAMMADI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                            Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       John Mohammadi appeals from the 24-month sentence imposed following

his guilty-plea conviction for bulk cash smuggling, in violation of 31 U.S.C.

§ 5332 and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mohammadi contends that the district court procedurally erred by denying

his request for a two-level minor role adjustment pursuant to U.S.S.G. § 3B1.2.

The district court did not clearly err by denying Mohammadi’s request for a

downward adjustment. See United States v. Cantrell, 433 F.3d 1283-84 (9th Cir.

2006); see also United States v. Hursh, 217 F.3d 761, 770 (9th Cir. 2000) (the fact

that a defendant acted as a courier does not mean his role was minor).

      Mohammadi also contends that the sentence is substantively unreasonable in

light of his individual circumstances. The record reflects that the district court did

not procedurally err, and the sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) factors and the totality of the circumstances. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d 984, 991-

93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-30079